UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Walker T. Sigler
Plaintiff(s;

V. Civil Action No.: 6:19-CV-00039

 

 

Edward George Ferron, Jr., et al
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Edward George Ferron, Jr. whois Defendant
(Name of party you represent) (Plaintitt/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[_]Yes No

2. Does the party have any parent corporations?

[Yes No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
["]Yes No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
Yes No

If yes, identify all such owners:

5. Is the party a trade association?
[Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Lo June 26, 2019

gate, (Date)

Case 6:19-cv-00039-MFU Document9 Filed 06/26/19 Page1of1 Pageid#: 35
